Case 2:18-cv-00100-JRG-RSP Document 62-6 Filed 05/30/19 Page 1 of 6 PageID #: 347




                    EXHIBIT 3
Case 2:18-cv-00100-JRG-RSP Document 62-6 Filed 05/30/19 Page 2 of 6 PageID #: 348
Case 2:18-cv-00100-JRG-RSP Document 62-6 Filed 05/30/19 Page 3 of 6 PageID #: 349
Case 2:18-cv-00100-JRG-RSP Document 62-6 Filed 05/30/19 Page 4 of 6 PageID #: 350

  CERTAIN MODULAR LED DISPLAY PANELS                                     Inv. No. 337-TA-1114



                             PUBLIC CERTIFICATE OF SERVICE

          I, Lisa R. Barton, hereby certify that the attached NOTICE has been served by hand
  upon the Commission Investigative Attorney, Yoncha Kundupoglu, Esq., and the following
  parties as indicated, on February 22, 2019.




                                                    Lisa R. Barton, Secretary
                                                    U.S. International Trade Commission
                                                    500 E Street, SW, Room 112
                                                    Washington, DC 20436

  On Behalf of Complainant Ultravision Technologies, LLC:
  Jonathan J. Engler, Esq.                                         ☐ Via Hand Delivery
  ADDUCI, MASTRIANI & SCHAUMBERG LLP                               ☐ Via Express Delivery
  1133 Connecticut Avenue, NW, 12th Floor                          ☒ Via First Class Mail
  Washington, DC 20036
                                                                   ☐ Other:_____________
  On Behalf of Respondents CreateLED Electronics Co., Ltd.,
  CreateLED USA LLC, Sansi North America, LLC, Shanghai
  Sansi Electronic Engineering Co., Ltd., Yaham
  Optoelectronics Co., Ltd. and Yaham LED USA, Inc.:
  Bas de Blank, Esq.                                               ☐ Via Hand Delivery
  ORRICK HENDERSON & SUTCLIFFE, LLP                                ☐ Via Express Delivery
  1000 Marsh Road                                                  ☒ Via First Class Mail
  Menlo Park, CA 94025
                                                                   ☐ Other:_____________

  On Behalf of Respondents Shenzhen Absen Optoelectronic
  Co., Ltd. , Absen, Inc., NanoLumens, Inc., and Formetco, Inc.:
  Patrick J. McCarthy, Esq.                                        ☐ Via Hand Delivery
  GOODWIN PROCTER LLP                                              ☐ Via Express Delivery
  901 New York Avenue, NW                                          ☒ Via First Class Mail
  Washington, D.C. 20001
                                                                   ☐ Other:_____________
  On Behalf of Respondent GoVision, LLC:
  Thomas L. Jarvis, Esq.                                           ☐ Via Hand Delivery
  WINSTON & STRAWN, LLP                                            ☐ Via Express Delivery
  1700 K Street NW                                                 ☒ Via First Class Mail
  Washington, DC 20006
                                                                   ☐ Other:_____________
Case 2:18-cv-00100-JRG-RSP Document 62-6 Filed 05/30/19 Page 5 of 6 PageID #: 351

  CERTAIN MODULAR LED DISPLAY PANELS                                Inv. No. 337-TA-1114

  Certificate of Service – Page 2

  On Behalf of Respondents NEC Display Solutions, Ltd., and
  NEC Display Solutions of America, Inc.:

  David L. Witcoff, Esq.                                      ☐ Via Hand Delivery
  JONES DAY                                                   ☐ Via Express Delivery
  77 West Wacker, Suite 3500                                  ☒ Via First Class Mail
  Chicago, IL 60601
                                                              ☐ Other:_____________
  On Behalf of Respondent LEDMan Optoelectronic Co., Ltd.:

  S. Alex Lasher, Esq.                                        ☐ Via Hand Delivery
  QUINN EMMANUEL URQUHART & SULLIVAN, LLP                     ☐ Via Express Delivery
  1300 I Street NW, Suite 900                                 ☒ Via First Class Mail
  Washington, DC 20005
                                                              ☐ Other:_____________
  On Behalf of Respondents Shenzhen Liantronics Co. Ltd.,
  Liantronics, LLC, Unilumin Group Co., Ltd., Shenzhen
  AOTO Electronics Co., Ltd., AOTO Electronics (US) LLC.,
  Leyard Optoelectronic Co., Leyard American Corporation,
  Glux Visual Effects Tech (Shenzhen) Co. and Unilumin LED
  Technology FL LLC
  E. Robert Yoches, Esq.                                      ☐ Via Hand Delivery
  FINNEGAN, HENDERSON, FARABOW, GARRETT &                     ☐ Via Express Delivery
  DUNNER, LLP                                                 ☒ Via First Class Mail
  901 New York Avenue, N.W.
                                                              ☐ Other:_____________
  Washington, D.C. 20001
  On Behalf of Respondents Prismaflex International France
  S.A.and Prismaflex USA, Inc.
  Jacob S. Wharton, Esq.                                      ☐ Via Hand Delivery
  WOMBLE BOND DICKINSON LLP                                   ☐ Via Express Delivery
  1 W. 4th Street                                             ☒ Via First Class Mail
  Winston-Salem, NC 27101
                                                              ☐ Other:_____________

  On Behalf of Respondent Vanguard LED Displays, Inc. and
  digiLED (UK)::

  Michael J. Collins, Esq.                                    ☐ Via Hand Delivery
  COLLINS EDMONDS &SCHLATHER, PLLC                            ☐ Via Express Delivery
  1616 S. Voss Road, Suite 125                                ☒ Via First Class Mail
  Houston, TX 77057
                                                              ☐ Other:_____________
Case 2:18-cv-00100-JRG-RSP Document 62-6 Filed 05/30/19 Page 6 of 6 PageID #: 352

  CERTAIN MODULAR LED DISPLAY PANELS                         Inv. No. 337-TA-1114

  Certificate of Service – Page 3


  Respondents:

  Rocketsign Hong Kong Ltd.                            ☐ Via Hand Delivery
  RM 1601, The Sun’s Group Center                      ☐ Via Express Delivery
  Cloucester Road 200                                  ☒ Via First Class Mail
  Hong Kong
                                                       ☐ Other:_____________
